Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
1.	The following is a Final Office action in response to the Application filed 04/27/2020 and the Amendments & Remarks received on 10/25/2021. 
2.	Claims 1, 8, and 15 are amended.
3.	Claims 1-20 are pending

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second
paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

6.	In claim 15 recite “cause the one or more processors to: determine information identifying whether the user is traveling” which is a relative term, which renders the
claim indefinite (i.e., vague). The term is not defined by the claim. The specification recite “the processing platform may determine or obtain information associated with a location with the 
7.	 Claims 16- 20 are dependent on claims 15. 
8.	Appropriate action is required.

Claim Rejections - 35 USC § 101
9.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


10.	Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 1-20 are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101.
11.	Therefore, claims 1-20 were analyzed for U.S.C. 101 as follows:
12.	Claims 1-7 are directed to a method, claims are directed to a method, claims 8-14 are directed to a device, and claims 15-20 are directed to a non-transitory computer readable medium.   
13.	In claim 1, and corresponding representative 8 and 15, the limitations that define an abstract idea (in bold) are below (claim 1 is shown below for demonstration purposes):
A method, comprising: receiving, by a device and from a payment processor server device, a transaction card number and a network address of a client device, 
wherein the transaction card number and the client device are associated with a customer attempting to conduct an online transaction with a merchant via a merchant server device; 
processing, by the device, the transaction card number and the network address, with a machine learning model, to determine whether to approve or deny the online transaction; and 
wherein the machine learning model is trained with historical network addresses historically associated with the customer to determine a home location associated with the transaction card number;
selectively: providing, by the device and to the client device and the merchant server device, data indicating that the online transaction is approved when the machine learning model determines to approve the online transaction, or
providing, by the device and to the client device and the merchant server device, data indicating that the online transaction is denied when the machine learning model determines to deny the online transaction.

14.	In claim 1, corresponding representative claims 8 and 15, are steps for receiving, associating, determining, comparing, providing and selecting data for online transaction transactions. The above steps are updating a machine learning fraud model utilizing financial and location data (i.e. network and IP addresses) to process a financial transaction are concepts that are in the grouping of Abstract ideas related to Certain Methods of Organizing 
15.	Independent claim 1 and corresponding representative claims 8 and 15, recite additional components of “device”, “payment processor server”, ”processors”, “memories”, “client device”, “merchant server device”,  “non-transitory computer-readable medium” and the additional elements of “machine learning model” and “fraud model”.
16.	The additional elements and additional components are no more than generally applying the use of the judicial exception to a particular technological for field of use. The mere nominal recitation of “device”, “payment processor server”, ”processors”, “memories”, “client device”, “merchant server device”,  “non-transitory computer-readable medium” do not take the claim limitation out of the abstract idea (i.e., a general means of using generic processor servers and devices to do a generic function to process a financial transaction). The mere nominal recitation of “machine learning model” and “fraud model” does not take the claim limitation out of the abstract idea (i.e., a general means of using mathematical concepts to receive, associate, and process financial data to detect a user authenticity from fraud (i.e. risk)) utilizing location data). Simply suggesting a technological environment upon which the abstract idea. Claim 1, and corresponding representative Claim 8 and 15, are directed to an abstract idea
17.	These additional elements and  additional computing components amount to no more than generic computing components that do not contribute anything significant or meaningful to the claim other than, in combination, suggesting a technological environment in which to implement or apply the abstract idea. The combination of these additional elements is no more than linking the judicial exception to a particular technological environment or field of use and does not provide an inventive concept.
Claim 1 and corresponding representative claims 8 and 15, are directed to an abstract idea without significantly more.
19.	Dependent claims 2-5, 9-13, and 16-19 further recite limitations of  providing, to a server device associated with a law enforcement agency, data identifying potential fraud associated with the transaction card number or the network address when the machine learning model determines to deny the online transaction, determining a geographical location of the network address, wherein processing the transaction card number and the network address, with the machine learning model, to determine whether to approve or deny the online transaction, processing data identifying the geographical location of the network address, the transaction card number, and the network address, with the machine learning model, to determine whether to approve or deny the online transaction, wherein processing the transaction card number and the network address, with the machine learning model, to determine whether to approve or deny the online transaction comprises: comparing the network address to a plurality of classless inter-domain routing ranges associated with the customer to determine whether to approve or deny the online transaction, approving the online transaction when the network address is provided in one of the plurality of classless inter-domain routing ranges associated with the customer; or denying the online transaction when the network address is not provided in one of the plurality of classless inter-domain routing ranges associated with the customer, provide, to the client device and the merchant server device, data indicating that the online transaction is approved or denied when the fraud model or determines that the online transaction is approved or denied. These recited limitations falls within the Certain Methods of Organizing Human Activities 
The recitations of ““network address”, and “classless inter-domain routing ranges” do not take the claims out of the abstract idea (i.e., a general means of using location information to determine, compare (i.e. match) and route data for processing a financial transaction). The limitations are recited in high generality such that is amounts no more than mere instructions to apply the exception using a generic computer component. The recitations of “fraud model” and “machine learning model”, and do not take the claims out of the abstract idea (i.e., a general means of using mathematical concepts to receive, analyze, compare (i.e. match) and verify location data (i.e. data indicating that the online transaction is approved or denied). The limitations is recited in high generality such that is amounts no more than mere instructions to apply the exception using a generic computer component. The limitations are recited in high generality such that is amounts no more than mere instructions to apply the exception using a generic computer component. The claims are directed to an abstract idea. The recitations of the machine learning model determines to deny the online transaction, data indicating that the online transaction is approved or denied when the fraud model or determines that the online transaction is approved or denied. The claims encompasses simply approving or denying an online transaction. The limitation of determining to approve or deny in the above limitations, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “machine learning model,” nothing in the claim element precludes the step from practically being performed in the mind. Therefore, claims 2-5, 9-13, and 16-19 are abstract and is not integrated into a practical application. 
20.	There additional components of “server device”, “processors”, ”client device”, “merchant server device”, “non-transitory computer readable-medium” and the additional elements of claims 2-5, 9-13, and 16-19 further are directed to an ineligible judicial exception without any significant more.
21.	Dependent claims 6, 7, 14, and 20   further recite limitations of wherein the machine learning model includes one or more of: a linear classifier model, a logistic regression model, a nearest neighbor model, a support vector machine model, a decision tree model, a random forest model, or a neural network model, wherein a transaction card associated with the transaction card number includes one or more of: a credit card, a debit card, a gift card, a payment card, an automated teller machine card, a stored-value card, or a fleet card, and wherein the network address includes an Internet protocol (IP) address of the client device. These recited limitations falls within the Certain Methods of Organizing Human Activities grouping of abstract ideas as it relates to commercial interactions of sales activities or behavior. Accordingly the claims recite an abstract idea.
The mere nominal recitations of “wherein the machine learning model includes one or more of: a linear classifier model, a logistic regression model, a nearest neighbor model, a support vector machine model, a decision tree model, a random forest model, or a neural network model” and “wherein the network address includes an Internet protocol (IP) address of the client device”(i.e., a general means of using mathematical concepts to receive, analyze,  6, 7, 14, and 20 are directed to an abstract idea and is not integrated into a practical application.
22.	There are additional component of “device” and “non-transitory computer-readable medium” and the additional elements of “one or more of: a linear classifier model, a logistic regression model, a nearest neighbor model, a support vector machine model, a decision tree model, a random forest model, or a neural network model” and “network address includes an Internet protocol (IP) address of the client device”. The additional element is no more than mere instructions to apply the exception using a generic computer components. Therefore, the additional element and no additional components are recited at a high level of generality and does not amount to anything more than instructions to perform the abstract idea using a generic computer. The claims do not recite any improvements to the generic computing component. The claim does not recites additional elements that integrate the exception into a practical application of that exception Therefore, similar to the independent claim, dependent claims  6, 7, 14, and 20  further are directed to an ineligible judicial exception without any significant more.
23.	In summary, the independent and dependent claims, both individually and in combination with the ordered claims, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103

24.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

25.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
26.	Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yadav et. al (US Patent Application Publication No.: 2020/0120144; hereafter known as Yadav) in view of Dirac et. al. (US Patent Application Publication No.: 2015/0379430; hereafter known as Dirac) in further view of Urbach et.al (US Patent Application Publication No.: 2017/0230256 hereafter known as Urbach)
Claim 1: The Yadav discloses,
A method, comprising: (i.e. disclosure describes methods) (Yadav: Paragraph [0017])
receiving, by a device and from a payment processor server device, a transaction card number and a network address of a client device, (i.e., The request may be a payment transaction request offered by the service provider server and the risk assessment module may obtain the initial security data from the request itself. For example, by analyzing the request and/or the network packets of the request to obtain the initial security data associated with the risk source. Examples initial security data that can be obtained include an IP address of the device (e.g., the user device) that submitted the request, an identifier of a user account associated with the user device, and contact data (e.g., a phone number, an email address, etc.) associated with the user device) (Yadav: Paragraph [0051], [0052])
wherein the transaction card number and the client device are associated with a customer attempting to conduct an online transaction with a merchant via a merchant server device; (i.e., he user 140 may use the user device 110 to log in to a user account with the online service provider to conduct account services or conduct various electronic transactions (e.g., electronic payment transactions, etc.) offered by the online service provider with the service provider server 130. Similarly, the merchant associated with the merchant server 120 may use the merchant server) (Yadav: Paragraph [0032]) 
selectively: (Yadav: Paragraph [0017], [0047], [0049])
providing, by the device and to the client device and the merchant server device, data indicating that the online transaction is approved when the machine learning model determines to approve the online transaction, or (i.e., For example, account information may include private financial information of users and merchants, such as one or more account numbers, passwords, credit card information, banking information, digital wallets used, or other types of financial information, transaction history, Internet Protocol (IP) addresses, device information associated with the user account, which may be used by the decision making module 132 to 
providing, by the device and to the client device and the merchant server device, data indicating that the online transaction is denied when the machine learning model determines to deny the online transaction. (i.e., For example, account information may include private financial information of users and merchants, such as one or more account numbers, passwords, credit card information, banking information, digital wallets used, or other types of financial information, transaction history, Internet Protocol (IP) addresses, device information associated with the user account, which may be used by the decision making module 132 to determine whether to authorize or deny a request associated with the user account.) (Yadav: Paragraph [0017], [0047], [0049])
	Yadav does not disclose,
	processing, by the device, the transaction card number and the network address, with a machine learning model, to determine whether to approve or deny the online transaction; and 
wherein the machine learning model is trained with historical network addresses historically associated with the customer to determine a home location associated with the transaction card number; 
	However Dirac discloses,
processing, by the device, the transaction card number and the network address, with a machine learning model, to determine whether to approve or deny the online transaction; and (i.e., cluster boundary thresholds (e.g., how far apart two geographical locations can be to be considered part of a set of “nearby” locations), and so on. Automated parameter exploration may also be used for selection dimensionality values for a vector representation of a text document (e.g., in accordance with the Latent Dirichlet Allocation (LDA) technique) or other natural language processing techniques. In some cases, the client may also indicate the criteria 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dirac and Yadav so that the method can include a machine learning model to process the financial data to approve or deny the online transaction. Authorization and authentication of client requests may be performed with the help of an identity management service of the provider network (Dirac: Paragraph [0101]) Machine learning combines techniques from statistics and artificial intelligence to create algorithms that can learn from empirical data and generalize to solve problems in various domains such as natural language processing, financial fraud detection, terrorism threat level detection, human health diagnosis and the like. (Dirac: Paragraph [0002])
The combination of Dirac and Yadav do not disclose,
wherein the machine learning model is trained with historical network addresses historically associated with the customer to determine a home location associated with the transaction card number;
However, Urbach discloses,
wherein the machine learning model is trained with historical network addresses historically associated with the customer to determine a home location associated with the transaction card number; (i.e.,  the usage pattern data deriving from IP addresses that are known to be assigned to client devices 140 located within a given geographic area may be input as training data into the machine learning algorithm in order to generate a classifier that provides a characterization of the online-based activities of users located within the geographic area where the usage pattern data may derive, at least in part, from data associated with the distribution of online transactions, such as online retail purchases, financial transactions and/or the like) (Urbach: Paragraph [0029], [0030], [0031], [0042])

27.	Claim 2: The combination of Dirac, Yadav, and Urbach disclose the method of supra, including further comprising:
providing, to a server device associated with a law enforcement agency, data identifying potential fraud associated with the transaction card number or the network address when the machine learning model determines to deny the online transaction. (i.e., For example, account information may include private financial information of users and merchants, such as one or more account numbers, passwords, credit card information, banking information, digital wallets used, or other types of financial information, transaction history, Internet Protocol (IP) addresses, device information associated with the user account, which may be used by the decision making module 132 to determine whether to authorize or deny a request associated with the user account.) (Yadav: Paragraph [0017], [0047], [0049])
28.	In claim 3: The combination of Dirac, Yadav, and Urbach disclose the method of supra, including further comprising: 


wherein processing the transaction card number and the network address, with the machine learning model, to determine whether to approve or deny the online transaction comprises: (i.e., cluster boundary thresholds (e.g., how far apart two geographical locations can be to be considered part of a set of “nearby” locations), and so on. Automated parameter exploration may also be used for selection dimensionality values for a vector representation of a text document (e.g., in accordance with the Latent Dirichlet Allocation (LDA) technique) or other natural language processing techniques. In some cases, the client may also indicate the criteria to be used to terminate exploration of the parameter value space, e.g., to arrive at acceptable parameter values.) (Dirac: Paragraph [0155])
processing data identifying the geographical location of the network address (i.e., the context generating module 202 may derive a geographical location associated with the IP address), the transaction card number, and the network address (i.e., data receiver endpoint 5308 (e.g., a network address or a uniform resource identifier) may be established at the MLS for receiving observation records and data sources may, for example, include web server logs of a geographically distributed application), with the machine learning model, to determine whether to approve or deny the online transaction. (i.e., cluster boundary thresholds (e.g., how far apart two geographical locations can be to be considered part of a set of “nearby” locations), and so on. Automated parameter exploration may also be used for selection dimensionality values for a vector representation of a text document (e.g., in accordance with the Latent Dirichlet Allocation (LDA) technique) or other natural language processing techniques. In some cases, the client may also indicate the criteria to be used to terminate exploration of the parameter value space, e.g., to arrive at acceptable parameter values.) (Dirac: Paragraph [0086], [0116], [0155], [0275])

29.	In claim 4: The combination of Dirac, Yadav, and Urbach disclose the method of supra, including wherein processing the transaction card number and the network address, with the machine learning model, to determine whether to approve or deny the online transaction comprises: (Yadav: Paragraph [0017], [0047], [0049])
comparing the network address to a plurality of classless inter-domain routing ranges associated with the customer to determine whether to approve or deny the online transaction. (i.e., upon receiving the evaluation request, the risk assessment module 132 may analyze attributes of the first risk source to classify the first risk source as one of many (two or more) risk levels or types where the attributes of the first risk source may include external security data where the external security data obtained from or for the first risk source may include a network address (e.g., an IP address) associated with the first risk source, a Classless Inter-Domain Routing (CIDR) range that is associated with the network address, an autonomous system number (ASN) associated with the CIDR range, a geographical location associated with the network address, a set of ports that are opened by a device associated with the network address. Then the risk assessment module may transmit an indication of whether the request is possibly an unauthorized/fraudulent request to the web server and/or the service application 
30.	In claim 5: The combination of Dirac, Yadav, and Urbach disclose the method of supra, including further comprising one of:
approving the online transaction when the network address is provided in one of the plurality of classless inter-domain routing ranges associated with the customer; or (i.e., upon receiving the evaluation request, the risk assessment module 132 may analyze attributes of the first risk source to classify the first risk source as one of many (two or more) risk levels or types where the attributes of the first risk source may include external security data where the external security data obtained from or for the first risk source may include a network address (e.g., an IP address) associated with the first risk source, a Classless Inter-Domain Routing (CIDR) range that is associated with the network address, an autonomous system number (ASN) associated with the CIDR range, a geographical location associated with the network address, a set of ports that are opened by a device associated with the network address. Then the risk assessment module may transmit an indication of whether the request is possibly an unauthorized/fraudulent request to the web server and/or the service application such that the web server and/or the service application 138 may process (e.g., approve or deny) the request based on the indication.) (Yadav: Paragraph [0047], [0079])
denying the online transaction when the network address is not provided in one of the plurality of classless inter-domain routing ranges associated with the customer. (i.e., upon receiving the evaluation request, the risk assessment module 132 may analyze attributes of the first risk source to classify the first risk source as one of many (two or more) risk levels or types where the attributes of the first risk source may include external security data where the external security data obtained from or for the first risk source may include a network address (e.g., an IP address) associated with the first risk source, a Classless Inter-Domain Routing (CIDR) range that is associated with the network address, an autonomous system number (ASN) 
31.	In claim 6: The combination of Dirac, Yadav, and Urbach disclose the method of supra, including wherein the machine learning model includes one or more of: a linear classifier model, a logistic regression model, a nearest neighbor model, a support vector machine model, a decision tree model, a random forest model, or a neural network model. (i.e., The interfaces may, for example, allow non-experts to rely on default settings or parameters for various aspects of the procedures used for building, training and using machine learning models including a wide variety of machine learning algorithms may be supported natively by the MLS libraries, including for example random forest algorithms, neural network algorithms, a decision tree that may be generated for predictions, incorporate techniques for unsupervised learning, classification models ( e.g., binary or n-way classification models), (Dirac: Paragraph [0084], [0095], [0210], [0253], [0371])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dirac, Yadav, and Urbach so that the method can be capable of efficiently learning specific data utilizing the one or more machine learning model. The quality of the results obtained from machine learning algorithms may depend on how well the empirical data used for training the models captures key relationships among different variables represented in the data, and on how effectively and efficiently these relationships can be identified. (Dirac: Paragraph [0004]). The capabilities with respect to model development and use may allow larger audiences within a business organization to benefit from 
32.	In claim 7: combination of Dirac, Yadav, and Urbach disclose the method of supra, including wherein a transaction card associated with the transaction card number includes one or more of: a credit card, a debit card, a gift card, a payment card, an automated teller machine card, a stored-value card, or a fleet card. (i.e., the term “observation record” may be used synonymously with the term “data record” when referring to input data for machine learning operations. A data record extraction request submitted by the client may indicate the data source Consider a scenario in which a binary classification model is being used to determine whether a particular customer of an on-line business has attempted a fraudulent transaction (by using someone else's credit card, for example)) (Dirac: Paragraph [0162], [0330])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dirac, Yadav, and Urbach so that the method can utilize various payment devices and associated with the customer transaction number. Authorization and authentication of client requests may be performed with the help of an identity management service of the provider network (Dirac: Paragraph [0101]) Machine learning combines techniques from statistics and artificial intelligence to create algorithms that can learn from empirical data and generalize to solve problems in various domains such as natural language processing, financial fraud detection, terrorism threat level detection, human health diagnosis and the like. (Dirac: Paragraph [0002])

33.	In claim 8: Yadav discloses,
A device, comprising: (i.e., various embodiments, the term “risk source” as used herein, may refer to a person, an entity, a software program, and/or a device) (Yadav: Paragraph [0017])

one or more processors, communicatively coupled to the one or more memories, configured to: (i.e., volatile media includes dynamic memory, such as the system memory component) (Yadav: Paragraph [0112])
receive, from a merchant server device, a network address of a client device of a customer attempting to conduct an online transaction with a merchant via a transaction card number or a customer identifier of the customer;  (Yadav: Paragraph [0051], [0052]) 
selectively: (Yadav: Paragraph [0017], [0047], [0049])
provide, to the client device and the merchant server device, data indicating that the online transaction is denied due to an invalid network address when the machine learning model determines that the network address is invalid for the customer; or (Yadav: Paragraph [0017], [0047], [0049])
provide, to the merchant server device, data indicating that the network address is valid for the customer when the machine learning model determines that the network address is valid for the customer, (Yadav: Paragraph [0017], [0047], [0049])
receive, from a payment processor server device, the transaction card number when the machine learning model determines that the network address is valid for the customer, and(Yadav: Paragraph [0017], [0047], [0049])
process the transaction card number, with a fraud model, to determine whether to approve or deny the online transaction. (i.e., For example, account information may include private financial information of users and merchants, such as one or more account numbers, passwords, credit card information, banking information, digital wallets used, or other types of financial information, transaction history, Internet Protocol (IP) addresses, device information associated with the user account, which may be used by the decision making module 132 to 
Yadav does not disclose,
process the network address, with a machine learning model, to determine whether the network address is valid or invalid for the customer; and 
wherein the machine learning model is trained with historical network addresses historically associated with the customer to determine a home location associated with the transaction card number;
However Dirac discloses,
process the network address, with a machine learning model, to determine whether the network address is valid or invalid for the customer; and (Dirac: Paragraph [0155])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dirac and Yadav so that the device can include a machine learning model to process the financial data to approve or deny the online transaction. Authorization and authentication of client requests may be performed with the help of an identity management service of the provider network (Dirac: Paragraph [0101]) Machine learning combines techniques from statistics and artificial intelligence to create algorithms that can learn from empirical data and generalize to solve problems in various domains such as natural language processing, financial fraud detection, terrorism threat level detection, human health diagnosis and the like. (Dirac: Paragraph [0002])
The combination of Dirac and Yadav do not disclose,
wherein the machine learning model is trained with historical network addresses historically associated with the customer to determine a home location associated with the transaction card number; 
However Urbach discloses,

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dirac, Yadav, and Urbach so that the device can determine the accuracy of IP address based location associated with the customer and transaction number.  The invention utilizes online-based usage pattern data to flag IP blocks that may be incorrectly mapped to a given geographic area (e.g., a country, state or any other geographic region or entity) (Urbach: Paragraph [0014]). The method access and analyze personal information about users, make use of personal information and/or access and analyze online-based activities of users, the users may be provided with an opportunity to control whether programs or features collect the information and control whether and/or how to receive content from the system or other application. (Urbach: Paragraph [0018])
34.	In claim 9: The combination of Dirac, Yadav, Urbach disclose the device of supra, including wherein the one or more processors are further configured to: (Yadav: Paragraph [0112])
provide, to the client device and the merchant server device, data indicating that the online transaction is approved when the fraud model determines that the online transaction is approved. (i.e., For example, account information may include private financial information of users and merchants, such as one or more account numbers, passwords, credit card information, banking information, digital wallets used, or other types of financial information, transaction history, Internet Protocol (IP) addresses, device information associated with the user account, which may be used by the decision making module 132 to determine whether to authorize or deny a request associated with the user account.) (Yadav: Paragraph [0017], [0047], [0049])
claim 10: The combination of Dirac, Yadav, and Urbach disclose the device of supra, including wherein the one or more processors are further configured to: (Yadav: Paragraph [0112])
provide, to the client device and the merchant server device, data indicating that the online transaction is denied when the fraud model determines that the online transaction is denied. (i.e., For example, account information may include private financial information of users and merchants, such as one or more account numbers, passwords, credit card information, banking information, digital wallets used, or other types of financial information, transaction history, Internet Protocol (IP) addresses, device information associated with the user account, which may be used by the decision making module 132 to determine whether to authorize or deny a request associated with the user account.) (Yadav: Paragraph [0017], [0047], [0049])
36.	In claim 11: The combination of Dirac, Yadav, and Urbach disclose the device of supra, including wherein the one or more processors are further configured to: (Yadav: Paragraph [0112])
provide, to a server device associated with a law enforcement agency, data identifying potential fraud associated with the network address when the online transaction is denied due to an invalid network address. (Yadav: Paragraph [0017], [0047], [0049])
37.	In claim 12: The combination of Dirac, Yadav, and Urbach disclose the device of supra, including wherein the one or more processors, when processing the network address, with the machine learning model, to determine whether to approve or deny the online transaction, are configured to: (Yadav: Paragraph [0017], [0047], [0049])
compare the network address to a plurality of classless inter-domain routing ranges associated with the customer to determine whether the network address is valid or invalid for the customer. (Yadav: Paragraph [0047], [0079])
claim 13: The combination of Dirac, Yadav, and Urbach disclose the device of supra, including wherein the one or more processors are further configured to one of: (Yadav: Paragraph [0112])
determine that the network address is valid for the customer when the network address is provided in one of the plurality of classless inter-domain routing ranges associated with the customer; or (Yadav: Paragraph [0047], [0079])
determine that the network address invalid for the customer when the network address is not provided in one of the plurality of classless inter-domain routing ranges associated with the customer. (Yadav: Paragraph [0047], [0079])
39.	In claim 14: The combination of Dirac, Yadav, and Urbach disclose the device of supra, including wherein the network address includes an Internet protocol (IP) address of the client device. (i.e.. first risk source may be associated with a first network address (e.g., a first IP address). The evaluation request may be triggered by an electronic transaction request submitted to the online service provider from the first risk source (e.g., by a computer, such as the user device 110, having the first IP address). For example, the web server 134 of the service provider server 130 may receive an electronic transaction request (e.g., a login request, an electronic payment transaction request, etc.)) (Yadav: Paragraph [0089], [0097])
40.	In claim 15: Yadav discloses, 
A non-transitory computer-readable medium storing instructions, the instructions comprising: (i.e., may refer to any medium that participates in providing instructions to the processor for execution encoded in non-transitory computer readable medium.)(Yadav: Paragraph [0112])
one or more instructions that, when executed by one or more processors, cause the one or more processors to: (Yadav: Paragraph [0111], [0112])
receive, from a payment processor server device, a transaction card number and a network address of a client device, (Yadav: Paragraph [0051], [0052])

process the transaction card number and the network address, with a machine learning model, to determine whether to approve or deny the online transaction, (Yadav: Paragraph [0017], [0047], [0049])
selectively: (Yadav: Paragraph [0017], [0047], [0049])
provide, to the client device and the merchant server device, data indicating that the online transaction is approved when the machine learning model determines to approve the online transaction, or (Yadav: Paragraph [0017], [0047], [0049])
provide, to the client device and the merchant server device, data indicating that the online transaction is denied when the machine learning model determines to deny the online transaction. (Yadav: Paragraph [0017], [0047], [0049])
	Yadav does not disclose,
wherein the machine learning model has been trained based on historical transaction card numbers and historical network addresses associated with the customer to determine a home location associated with a user associated with the transaction card number, 
wherein the one or more instructions, that cause the one or more processors to process the transaction card number and the network address, cause the one or more processors to: determine information identifying whether the user is traveling; and  
	However Dirac discloses, 
wherein the machine learning model has been trained based on historical transaction card numbers and historical network addresses associated with the customer (i.e., client may create an artifact such as a model, and may want that same model to be re-trained and/or re-executed for different input data sets (e.g., using the same configuration of resources for each of the training or prediction iterations) at specified points in time. In some cases the points in 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dirac and Yadav so that the device can include a machine learning model to process the financial data to approve or deny the online transaction based on historical transaction data and network addresses. Authorization and authentication of client requests may be performed with the help of an identity management service of the provider network (Dirac: Paragraph [0101]) Machine learning combines techniques from statistics and artificial intelligence to create algorithms that can learn from empirical data and generalize to solve problems in various domains such as natural language processing, financial fraud detection, terrorism threat level detection, human health diagnosis and the like. (Dirac: Paragraph [0002])
The combination Dirac and Yadav do not disclose, 
to determine a home location associated with a user associated with the transaction card number, 
wherein the one or more instructions, that cause the one or more processors to process the transaction card number and the network address, cause the one or more processors to: determine information identifying whether the user is traveling;and  
However Urbach discloses,
to determine a home location associated with a user associated with the transaction card number, (Urbach: Paragraph [0029], [0030], [0031], [0042])

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dirac, Yadav, and Urbach so that the device can determine the accuracy of IP address based location associated with the customer and transaction number.  The invention utilizes online-based usage pattern data to flag IP blocks that may be incorrectly mapped to a given geographic area (e.g., a country, state or any other geographic region or entity) (Urbach: Paragraph [0014]). The method access and analyze personal information about users, make use of personal information and/or access and analyze online-based activities of users, the users may be provided with an opportunity to control whether programs or features collect the information and control whether and/or how to receive content from the system or other application. (Urbach: Paragraph [0018])
41.	In claim 16: The combination of Dirac, Yadav, and Urbach disclose the non-transitory computer-readable medium of supra, including wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: (Yadav: Paragraph [0111], [0112])
provide, to a server device associated with a law enforcement agency, data identifying potential fraud associated with the transaction card number or the network address when the machine learning model determines to deny the online transaction. (Yadav: Paragraph [0017], [0047], [0049])
42.	In claim 17: The combination of Dirac, Yadav, and Urbach disclose the non-transitory computer-readable medium of supra, including wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: (Yadav: Paragraph [0111], [0112])

wherein the one or more instructions, that cause the one or more processors to process the transaction card number and the network address, with the machine learning model, to determine whether to approve or deny the online transaction, cause the one or more processors to: (Dirac: Paragraph [0155])
process data identifying the geographical location of the network address, the transaction card number, and the network address, with the machine learning model, to determine whether to approve or deny the online transaction. (Dirac: Paragraph [0086], [0116], [0155], [0275])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dirac, Yadav, and Urbach so that the method can include a machine learning model to process the financial data to approve or deny the online transaction. Authorization and authentication of client requests may be performed with the help of an identity management service of the provider network (Dirac: Paragraph [0101]) Machine learning combines techniques from statistics and artificial intelligence to create algorithms that can learn from empirical data and generalize to solve problems in various domains such as natural language processing, financial fraud detection, terrorism threat level detection, human health diagnosis and the like. (Dirac: Paragraph [0002])
43.	In claim 18: The combination of Dirac, Yadav, and Urbach disclose the non-transitory computer-readable medium of supra, including wherein the one or more instructions, that cause the one or more processors to process the transaction card number (Yadav: Paragraph [0112]) and the network address, with the machine learning model, to determine whether to approve or deny the online transaction, cause the one or more processors to: (Yadav: Paragraph [0017], [0047],[0049])

44.	In claim 19: The combination of Dirac, Yadav, and Urbach disclose the non-transitory computer-readable medium of supra, including wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to one of: (Yadav: Paragraph [0112])
approve the online transaction when the network address is provided in one of the plurality of classless inter-domain routing ranges associated with the customer; or (Yadav: Paragraph [0047], [0079])
deny the online transaction when the network address is not provided in one of the plurality of classless inter-domain routing ranges associated with the customer. (Yadav: Paragraph [0047], [0079])
45.	In claim 20: The combination of Dirac, Yadav, and Urbach disclose the non-transitory computer-readable medium of supra, including wherein the network address includes an Internet protocol (IP) address of the client device. (Yadav: Paragraph [0089], [0097])

Response to Amendment
46.	In regards of the U.S.C 101 rejection, the Applicants arguments and remarks have been acknowledge, but not persuasive.
	The Applicants argument argues that the amended claims are not being directed to non-statutory subject matter and do not recite the judicial exceptions of "Certain Methods of Organizing [Human Activity] specifically commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)." The Applicants argument further cite that the Examiner does not identify 
	The Examiner respectfully disagree. As cited in the Non-Final Office Action (Dated:
7/26/21, pgs., 3-4; hereafter known as OA), the limitations that defined the abstracted idea were in bold. It was then cited that claim 1 and corresponding claim 8, and 15, are steps are steps for receiving, associating, determining, comparing, providing and selecting data for online transactions. The above steps are directed to update a machine learning fraud model utilizing financial and location data (i.e. network and IP addresses) to process a financial transaction. The Applicants specification supports the above conclusion where it cite “the processing platform enables merchants and transaction card issuers to share information to help avoid fraudulent online transactions” (Specification: Paragraph [0014]). Therefore the amended claims 1, and corresponding claims 8, and 15, are abstract.
In regards to the cases cited to show that the Applicants claims do not fall within any of
the enumerating groupings of methods of organizing human activities, the Examiner respectfully disagree. The Examiner notes that the Merriam-Webster Dictionary defines a “transaction” as an exchange or transfer of goods, services, or funds (i.e. contractual relationship or legal obligation). The concept described in amended claim 1 is not meaningfully different from the concepts above where it recite (not inclusive list): “a transaction card number and a network address of a client device, wherein the transaction card number and the client device are associated with a customer attempting to conduct an online transaction”, “processing, by the device, the transaction card number and the network address, with a machine learning model, to determine whether to approve or deny the online transaction”, “providing, by the device and to the client device and the merchant server device, data indicating that the online transaction is approved when the machine learning model determines to approve the online transaction”, “providing, by the device and to the client device and the merchant server device, data indicating that the online transaction is denied when the machine learning model determines to 
47.	In regards of the U.S.C 103 rejection, the Applicants arguments and remarks have been acknowledge, are not persuasive. 
	The Applicants argument argues that that the combination of Yadav and Dirac does not disclose or suggest “processing, by the device, the transaction card number and the network address, with a machine….associated with a user associated with the transaction card number,"
The Examiner disagree. The Applicants remarks have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The new and amended limitations have been updated in the U.S.C. 103 rejection. All amended claims are disclose with Yadav in view of Dirac in further view Urbach.

Conclusion
48.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.L./Examiner, Art Unit 3693                                                                                                                                                                                                        
/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693